                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

PRINCE RO'DJRELL YAMOBI,                              )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:18-cv-00544-JPH-DLP
                                                      )
BRIAN SMITH,                                          )
                                                      )
                              Respondent.             )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       Prince Ro’djrell Yamobi’s petition for a writ of habeas corpus challenges his conviction in

a prison disciplinary proceeding identified as ISF 18-07-0291. For the reasons explained in this

Entry, Mr. Yamobi’s petition is DENIED.

                                            I. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).




                                                 1
                               II. The Disciplinary Proceeding

       ISF 18-07-0291 began with the following conduct report written on July 17, 2018, by

Investigator N. Kennedy:

       During the course of the investigation conducted by Investigator Kennedy it was
       determined based on video footage and interviews that on 6/3/2018 at
       approximately 9:03 pm Offender Prince-Rodjrell Yamboi #884830 is seen on
       camera stabbing offender Daytwon Black #213734 multiple times using an
       improvised weapon with a sharpened metal point. After which Offender Yamboi
       hands the improvised weapon with a sharpened metal point to Matthew Eaton
       #202082, whom then attempts to flush the weapon down the drain of a toilet in the
       latrine. When questioned Offender Yamboi stated, “I came at him with
       overwhelming force because I felt that he was going to do something to me.”
       Offender Yamboi admitted that he stabbed Offender Black multiple times.

Dkt. 9-1

       On July 25, 2018, Mr. Yamobi received a screening report notifying him that he had been

charged with committing assault with a weapon in violation of Code A-102. Dkt. 9-4. The

screening officer checked the box next to the statement “I wish to request the following physical

evidence” and handwrote, “Video of Interview,” “Offender will provide evidence,” and “Video

whole incident.” Id.

       On August 2, 2018, Mr. Yamobi received notice that his disciplinary hearing had been

postponed. Dkt. 9-5 at 2. Sergeant Berry wrote “video review” in the “Comments” portion of the

postponement notice. Id. On August 9, Mr. Yamobi received notice that the hearing had been

postponed again. Id. at 1. The hearing officer, Sergeant Newman, noted that the postponement was

“Due to need for further investigation” and wrote “Review camera” in the “Comments” section.

Id.

       On August 18, 2019, Sergeant Newman completed a written report summarizing video

evidence he reviewed in preparation for Mr. Yamobi’s hearing. Dkt. 9-7. Sergeant Newman




                                               2
prepared the written report for Mr. Yamobi’s review because he determined that allowing Mr.

Yamobi to watch the videos themselves would create security concerns. Id.

       Instead of watching the video of Mr. Yamobi’s interview following the incident, Sergeant

Newman reviewed and summarized the written description of Mr. Yamobi’s interview. Id. In that

summary, Sergeant Newman wrote:

       Report of Investigation was used in lieu of video interview. The Report of
       Investigation is confidential due to sensitive information but your interview with
       Investigator R. Evans was summarized. In summary, an audio and video interview
       was recorded where you had admitted to stabbing another offender. You continued
       by stating “It’s either kill or be killed.”

Id. This is an accurate summary of the written report describing Mr. Yamobi’s interview with

Investigator Evans. See dkt. 11 at 1.

       Sergeant Newman summarized the security video of the incident itself as follows:

       Video Evidence of the incident was reviewed for the approximate time of 2103 on
       6/3/18 in 14 North. An Offender appeared to be arguing towards your direction in
       the cube. You were observed chasing the same offender out of the cube where the
       offender fell on the ground outside the cube. you can be seen moving your hand in
       a downward stabbing motion several times striking the offender on the ground. You
       can then be seen going back into the cube back to your bed area.

Dkt. 9-7. The Court has viewed this video, and Sergeant Newman’s description is accurate. See

dkt. 14.

       ISF 18-07-0921 proceeded to a hearing on August 16, 2018. According to the hearing

officer’s report, Mr. Yamobi contended that the incident actually began when Black threatened

him and spit on him at 8:50 P.M.—about 15 minutes earlier than indicated in the video summary

or the conduct report. Dkt. 9-6. Sergeant Newman found Mr. Yamobi guilty after considering staff

reports, Mr. Yamobi’s statement, the video evidence, the confidential investigation report, and

photos. Id. Sergeant Newman explained that he found the reports “true and factual based off of

evidence.” Id. He added that he watched Mr. Yamobi’s video interview with Mr. Yamobi. Id.



                                               3
Sergeant Newman assessed sanctions, including the deprivation of 365 days’ earned credit time

and a demotion of one credit-earning class. Id.

       Mr. Yamobi’s administrative appeals were denied. See dkts. 9-8, 9-9.

                                           III. Analysis

       Mr. Yamobi asserts six challenges to his disciplinary conviction. Notably, none of them

rebut the facts that he violently stabbed Black or that the video clearly shows him doing so. For

the reasons set forth below, Mr. Yamobi has not shown that he was denied any of the due-process

rights afforded to him in a prison disciplinary proceeding.

A.     Self-Defense

       Many of Mr. Yamobi’s challenges to this disciplinary conviction are based on the notion

that he stabbed Black as an act of self-defense. But an inmate who is disciplined for actions that

violate the prison’s disciplinary code is not deprived of due process merely because he acted in

self-defense. E.g., McFadden v. Pearl, 704 F. App’x 598, 600 (7th Cir. 2017) (“[A]n inmate does

not have a constitutional right to raise self-defense as a defense during a prison disciplinary

proceeding.”); Gevas v. McLaughlin, 798 F.3d 475, 484 (7th Cir. 2015) (“Prisoners lack even a

right to invoke self-defense in disciplinary proceedings when they have resorted to violence as a

means of protecting themselves.”); Jones v. Cross, 637 F.3d 841, 848 (7th Cir. 2011) (“[I]nmates

do not have a constitutional right to raise self-defense as a defense in the context of prison

disciplinary proceedings.”).

B.     Notice of Charge

       Mr. Yamobi argues that he was denied due process because he was charged with “assault

with a deadly weapon,” which he characterizes as a “non-existing” offense, as opposed, to

“battery,” which is an offense codified in the Indiana Department of Correction’s (IDOC) Adult




                                                  4
Disciplinary Process. This, he says, prejudiced his ability to oppose the charge based on self-

defense.

       As noted above, self-defense is not a valid defense to a prison disciplinary charge.

Accordingly, the precise name of his charge would have no bearing on his ability to mount that

defense.

       The Court has instead considered whether Mr. Yamobi received constitutionally adequate

notice of the charge against him. Due process entitles an inmate to receive “written notice of the

charges . . . in order to inform him of the charges and to enable him to marshal the facts and

prepare a defense.” Wolff, 418 U.S. at 564. “The notice should inform the inmate of the rule

allegedly violated and summarize the facts underlying the charge.” Northern v. Hanks, 326 F.3d

909, 910 (7th Cir. 2003). “The notice requirement permits the accused to gather the relevant facts

and prepare a defense.” Id.

       The screening report notified Mr. Yamobi that he was charged with “assault w/ weapon”

in violation of Code A-102. Dkt. 9-4. Code A-102 is entitled “Battery.” Dkt. 9-10 at § 102. The

offense is defined as:

       Knowingly or intentionally touching another person in a rude, insolent, or angry
       manner; or in a rude, insolent or angry manner places any bodily fluid or bodily
       waste on another person.

Id.

       The fact that the screening report referred to Mr. Yamobi’s charge as “assault” rather than

“battery” did not deprive him of his right to written notice of his charge. There is no dispute that

Mr. Yamobi was notified that he was charged for stabbing Black. Further, there is no dispute that

he was notified that he was being charged under Code A-102. Regardless of the title affixed to the

charge, Mr. Yamobi was notified that he had been charged with knowingly touching another




                                                 5
person in a rude, insolent, or angry manner by stabbing Black. This gave Mr. Yamobi all the

information he could have needed to prepare a defense.

C.      Failure to Follow IDOC Procedures

        Mr. Yamobi argues that he was denied due process because some aspects of ISF 18-07-

0291 were not executed to the letter of the IDOC’s policies for disciplinary proceedings. These

issues include:

        •    Investigator Kennedy did not write anything in the portion of the conduct report
             labeled, “Disposition of Physical Evidence, if any.” See dkt. 9-1. As a result,
             Mr. Yamobi states, the hearing officer had to delay the hearing to gather
             evidence.

        •    The disciplinary hearing was conducted before one hearing officer, as opposed
             to a three-member panel. See dkt. 9-6.

        •    The hearing officer did not consider Mr. Yamobi’s “institutional packet” before
             finding him guilty.

        A failure to adhere strictly to prison policies does not amount to a denial of due process.

Prison policies are “primarily designed to guide correctional officials in the administration of a

prison” and not “to confer rights on inmates.” Sandin v. Conner, 515 U.S. 472, 481-82 (1995).

Therefore, claims based on prison policy are not cognizable and do not form a basis for habeas

relief. See Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (rejecting challenges to a

prison disciplinary proceeding because, “[i]nstead of addressing any potential constitutional

defect, all of [the petitioner’s] arguments relate to alleged departures from procedures outlined in

the prison handbook that have no bearing on his right to due process”); Rivera v. Davis, 50 F.

App’x 779, 780 (7th Cir. 2002) (“A prison’s noncompliance with its internal regulations has no

constitutional import—and nothing less warrants habeas corpus review.”); see also Estelle v.

McGuire , 502 U.S. 62, 68 at n.2 (1991) (“[S]tate-law violations provide no basis for federal habeas

relief.”).



                                                  6
       Due process obligated the prison staff to afford Mr. Yamobi with advance written notice

of the charge, a limited opportunity to present evidence to an impartial decision-maker, and a

written explanation of a decision based on “some evidence” in the record. Hill, 472 U.S. at 454.

The facts that Investigator Kennedy left a line on the conduct report blank, that only one officer

heard the case, and that he did not consider Mr. Yamobi’s institutional history do not amount to

violations of any of these rights.

D.     Sufficiency of the Evidence

       Mr. Yamobi argues that the evidence considered by the hearing officer “didn’t match the

report.” Dkt. 1 at 3. But “a hearing officer’s decision need only rest on ‘some evidence’ logically

supporting it and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274. The

“some evidence” standard is much more lenient than the “beyond a reasonable doubt” standard.

Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). “[T]he relevant question is whether there is

any evidence in the record that could support the conclusion reached by the disciplinary board.”

Hill, 472 U.S. at 455-56 (emphasis added). See also Eichwedel v. Chandler, 696 F.3d 660, 675

(7th Cir. 2012) (“The some evidence standard . . . is satisfied if there is any evidence in the record

that could support the conclusion reached by the disciplinary board.”) (citation and quotation

marks omitted).

       The hearing officer’s report indicates that he reviewed numerous pieces of evidence in

finding Mr. Yamobi guilty. This included the video of the incident, which plainly showed Mr.

Yamobi stabbing Black, and Mr. Yamobi’s statement, which did not deny that he stabbed Black.

See dkt. 9-6. It is therefore beyond question that there was evidence in the record that could support

the hearing officer’s decision.

E.     Failure to View Video Evidence




                                                  7
       Mr. Yamobi argues that he was denied due process because the hearing officer reviewed

video from 9:03 P.M. forward and not from 8:50 P.M. forward as he requested. This, Mr. Yamobi

asserts, impaired his self-defense argument.

       Due process requires “prison officials to disclose all material exculpatory evidence,” unless

that evidence “would unduly threaten institutional concerns.” Jones, 637 F.3d at 847. Evidence is

exculpatory if it undermines or contradicts the finding of guilt, see id., and it is material if

disclosing it creates a “reasonable probability” of a different result, Toliver v. McCaughtry, 539

F.3d 766, 780-81 (7th Cir. 2008).

       Additional video evidence would not have been material or exculpatory. The video from

9:03 P.M. forward showed Mr. Yamobi violently and repeatedly stabbing Black. For the reasons

discussed in Part III(A) above, self-defense was not a viable justification for that conduct.

Therefore, regardless of what the video showed before 9:03, it would not have undermined the

conclusion that Mr. Yamobi was guilty or raised a reasonable probability of a different result.

F.     Errors by Final Reviewing Authority

       Finally, Mr. Yamobi asserts that the final reviewing authority committed several errors in

adjudicating his administrative appeal. However, there is no due process right to an administrative

appeal, so no error during the administrative appeal process can justify habeas relief. In Wolff, the

Supreme Court made clear that “[p]rison disciplinary proceedings are not part of a criminal

prosecution, and the full panoply of rights due a defendant in such proceedings does not apply.”

418 U.S. at 556. The due process rights that apply, which are set forth in detail in Wolff, do not

include any safeguards during an administrative appeal—even a right to appeal at all. And the

procedural guarantees set forth in Wolff may not be expanded by the lower courts. See White v.

Ind. Parole Bd., 266 F.3d 759, 768 (7th Cir. 2001).




                                                 8
                                        IV. Conclusion

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. Mr. Yamobi’s petition does not identify any arbitrary

action in any aspect of the charge, disciplinary proceeding, or sanctions that entitles him to the

relief he seeks. Accordingly, Mr. Yamobi’s petition for a writ of habeas corpus must be DENIED

and the action DISMISSED with prejudice. Judgment consistent with this Entry shall now issue.

SO ORDERED.

Date: 1/24/2020



Distribution:

PRINCE RO'DJRELL YAMOBI
884830
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135

Aaron T. Craft
INDIANA ATTORNEY GENERAL
aaron.craft@atg.in.gov




                                                9
